Case 2:20-cv-00508-BRM-JAD Document 1-3 Filed 01/15/20 Page 1 of 4 PagelD: 57

ee Ria ted

 

Demonstrations and Assemblies

About This Policy

Last Updated
04/02/2018

Responsible Office
Student Development Campus Life

General Policy

Montclair State University’s campus is dedicated for use by the University, and its faculty, employees
and students, for education, research, administration and University sponsored activities. This policy is
adopted to designate certain areas on campus as non-public forums for free speech and expression
activities by University employees, University students, University organizations and University
sponsored organizations. The policy and procedures concerning demonstrations and assemblies are
also based on a balance between two principles. The first principle is the right of members of the
University community to freedom of assembly and speech and the benefits to be derived in a free
society and in a free and open University from fostering discourse and permitting the exchange of
ideas. No member of the University community shall be subject to any limitation or penalty for
demonstrating or assembling with others for the expression of his/her viewpoint. The second principle
is the right of all members of the University community to be able to engage without disruption in all
University organized activities, including, but not limited to, educational, scholarly, research, business,

cultural, informational, recreational or public outreach activities.

Therefore, it is permitted by any University employee, student, organization and University sponsored
organization:

1. to demonstrate and assemble to provide information or to express views;

2. to demonstrate and assemble to protest;

3. to display posters and to distribute literature;

4. to organize activities that present differing viewpoints;

5. to express views at all organized events and activities where the opportunity for such expression is

offered by the organizers

And, therefore, it is not permitted by any University employee, student, organization and University
sponsored organization:

1. to prevent or disrupt any organized University activity, including, but not limited to, educational,
scholarly, research, business, cultural, informational, recreational or public outreach activities;

2. to prevent or interfere with the ability of members of the University community, guests or visitors to

have access to activities or facilities which have been provided for their use;

3. to intimidate or harass members of the University or external community, thereby preventing their
ability to exercise their rights, duties and responsibilities within the University.

Compl. Ex. 3, Page 1 of 4
Case 2:20-cv-00508-BRM-JAD Document 1-3 Filed 01/15/20 Page 2 of 4 PagelD: 58

In order to assure a balanced and equitable protection of the rights of free expression and the rights of
all members of the community to pursue their responsibilities and enjoyment of their benefits as
members of the University community, the procedures set forth below shall apply.

Individuals who are not students or employees of the University, and organizations that are not
sponsored by the University, are required to schedule University space in accordance with the regulation
entitled “Scheduling of University Facilities,” and pay for the use of space and services in accordance
with it and any fee schedules. Any University employee, student or organization sponsoring a non-
University individual or organization for the purpose of holding meetings, demonstration or assembly
without the express understand and permission of the Dean of Students Office is participating in
fronting for the organization which is prohibited by University policy. “Fronting” is defined as permitting
a non-University individual or organization to use University space, facilities and services under the
guise that the activity is a University sponsored program in order to avoid payment or compliance with
University policies

Policy and Procedures for Planned Demonstrations or Assemblies

1, Any University employee, student, group or organization that wishes to demonstrate or assemble on
the University's campus shall, at least two weeks in advance of the planned demonstration or
assembly, obtain from, and file with, the Office of the Dean of Students a “Request for
Demonstration, Assembly, Presentation or Forum,” which sets forth a) the identity of the University
employee, student, group or organization making the request b) the date(s) and time(s) of the event;
c) the desired location for the event; d) the planned objective of the event; e) the materials that will
be used to conduct the event, including information concerning any music or sound amplification; f)
for University groups or organizations or University sponsored groups or organizations, the number
of people expected to participate in the event; and g) the estimated number of people the event
organizers expect to attract to the event.

2. The Office of the Dean of Students may request a meeting to review the application and policy prior
to approval.

3. The Office of the Dean of Students will attempt to notify the requesting party within 48 hours in
writing whether the application is approved and any conditions that may apply to such an approval.
A copy of the approval should be maintained at the location of the demonstration and be made
available for review upon request from any University official.

4, Place and Time

a. Demonstrations and assemblies are permitted on the University campus outside of
University buildings in public places that are paved and used as sidewalks, outdoor seating
areas, internal roadways that are not used for general vehicular traffic, and other similar
outdoor areas designated for a pedestrian or seated use. Preferred locations for outdoor
demonstrations are the plaza in front of the Student Center and the Amphitheater.

b. Indoor demonstrations and assemblies are permitted in the Student Center ballrooms and
Memorial Auditorium. With those two exceptions, demonstrations and assemblies are never
permitted in buildings that house faculty or administrative offices, classrooms or other
instructional or research facilities, althetic facilities, performance facilities or residence halls.

c. The approval of any specific locatian will always be subject to accommodation of planned
or ongoing University activities and any relevant physical conditions and safety issues,

d. Demonstrations and assemblies may occur any day of the week from Sunday through
Saturday but shall occur no earlier than 8:00 a.m, and shall terminate no later than 10:00 p.m.

5. Manner

a, Demonstrations and assemblies may not: 1) prevent or disrupt other University activities or
business; 2) prevent or interfere with the ability of other members of the University community,
visitors or guests to pursue their activities or have access to University facilities; 3) engage in, or
threaten, physical violence or destruction of University property; 4) jeopardize the safety and/or
security of the University community.

b. Signs affixed to poles or sticks are not permitted. Signs that are not affixed to sticks or poles
are permitted,

¢. Tents, tarps and all other forms of camping equipment are prohibited,
d. Alcoholic beverages and the use of controlled substances are prohibited.

e. The individual, group or organization that requested approval for the demonstration or
assembly is responsible for removing all trash at the conclusion of the demonstration or

Compl. Ex. 3, Page 2 of 4
Case 2:20-cv-00508-BRM-JAD Document 1-3 Filed 01/15/20 Page 3 of 4 PagelD: 59

f. Public restrooms are available for demonstrations and assemblies. Bathing within public
restrooms is prohibited.

g. Participants in demonstrations and assemblies must carry official and current student or
employee |.D. cards or state-issued identification at all times and present it to University officials
upon request.

h. University Police may monitor the demonstration and, at their discretion, install barricades for
the protection and safety of the demonstrators, those assembled, and/or the general University
community.

Policy and Procedures for Spontaneous Demonstrations and Assemblies

The University recognizes there may be occasions that do not permit the submission of an application
two weeks in advance of a demonstration or assembly. Such spontaneous demonstrations or
assemblies in response to emergent situations where advance planning is not possible are permitted,
but they are limited in location to: a) the plaza in front of the Student Center or b) the Amphitheater. Any
individual, group or organization calling for or organizing such a demonstration or assembly must report
that information immediately to the Office of the Dean of Students, and comply with the time, place and
manner provisions set forth above in this policy. Only University employees, students, groups or
organizations may conduct spontaneous demonstrations and assemblies on the condition that they not
interfere with or displace previously scheduled activities.

Applicability and Violations

This policy will be applied consistently, recognizing that special circumstances may arise on occasion
that require the granting of exceptions.

This policy applies to all members of the University community, including students and employees, and
to all guests and visitors to the University. All persons involved in or attending a demonstration or
assembly must adhere to this policy, as weil as other applicable University policies, and Federal, New
Jersey, and local laws. Any person in violation of this policy or applicable laws will be asked to cease
and desist and, upon failure to do so, University police will take appropriate action. Any member of the
University community who acts in violation of this policy will be subject to disciplinary action under
applicable University policies, collective bargaining agreements, and the Student Code of Conduct. Any
person in violation of Federal, New Jersey or local law will be subject to criminal prosecution.

 

MONTCLAIR STATE UNIVERSITY ~ OFFICE OF THE DEAN OF STUDENTS REQUEST FOR
DEMONSTRATION/OPEN AIR ASSEMBLY, PRESENTATION OR FORUM

Individual Making Request on behalf of the Individual/Group/Organization

Telephone;(Mobile) (Work)

(Home)

E-Mail:

 

University Employee or Student ID Number:

Requesting Individual/Group/Organization:

Address:

 

 

Proposed Date and Time of Event:

 

 

Requested Location:

Purpose of Event:

 

Compl. Ex. 3, Page 3 of 4
Case 2:20-cv-00508-BRM-JAD Document 1-3 Filed 01/15/20

© 1 Normal Ave.
Montclair, NJ 07043

Q 973-655-4000

(1 Campus Map

¥HCe

Materials Used During Event (including Amplification Devices)

 

Number of Organizers Expected to Participate in the Event

Estimated Number of People Organizers Expect to Attract to the Event

 

For University Use Only
Event Approved: _
Location Approved: _ —— =

Time Approved: _

Conditions of Approval:

 

Approved by Dean of Students or Designee

(Name/Signature/Date)

Page 4 of 4 PagelD: 60

Pee eae eee ay US aed De esd

Montclair State University

 

POLICIES AND PROCEOURES MONTCLAIR STATE
Acadernic About Montclair
Employee Academica
Finance Admissions

ont Arts & Culture
Technology Athletios
University Campus Life

Giving

POLICES

 

Copyright and Dvectaimer
Title 1X Information
Emergency/Plane

Notice of Non Disenmination
Annual Security Report
Moddie States Accreditation

Website Privacy Notice

Compl. Ex. 3, Page 4 of 4
